 In the Matter Of MARTINSVILLE NOVELTY CORPORATION, EMPLOYERandUNITED FURNITURE WORKERS OF AMERICA (CIO), PETITIONERCase No. 5-R-0802.-Decided April 22,1944'Mr. H. N.Joyce,of Martinsville,Va., for the Employer.Mr. Mike Ross,of Martinsville,Va., for the Petitioner.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Boardon November 27, 1946, conducted a prehearing election among the em-ployees of the Employer in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Petitioner forthe purposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that, of the approximately 101 eligiblevoters, 71 cast votes for, and 22 against, the Petitioner; in addition,3 ballots were challenged and 1 was void.Thereafter, hearing in the case was held at Martinsville, Virginia,on February 18, 1947, before Charles B. Slaughter, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMartinsville Novelty Corporation, a Virginia corporation, is en-gaged in the manufacture of occasional and novelty furniture.Dur-ing the year 1946, it purchased materials valued in excess of $100,000from sources outside the Commonwealth of Virginia.During thesame period, its sales to points outside the Commonwealth were valuedin excess of $100,000.The Employer admits for the purposes of this proceeding only, andwe find, that it is engaged in commerce, within the meaning of theNational Labor Relations Act.73 N. L R. B, No 96.483 484DECISIONS OF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that the appropriate unit should include all em-ployees of the Employer's Martinsville, Virginia, plant, excludingsales, professional, office and clerical employees, as well as executivesand other supervisory personnel.The parties are in dispute, however,with respect to three individuals designated by the Employer as watch-men-firemen.'The Petitioner would include them within the appro-priate unit, whereas the Employer would exclude them.The daily duties of these watchmen-firemen consist primarily ofmaking the rounds of the Employer's premises to protect it againstfire, theft, and trespass. In addition, they fire the boilers.They areneither'uniformed, deputized, nor armed.They were included withinthe scope of the collective bargaining contract in effect between thePetitioner and the Employer from October 1945 to October 1946.Moreover, it does not appear that their functions are monitorial withrespect to other employees.We shall, therefore, include the watch-men-firemen within the appropriate unit.2We find that all employees of the Employer at its Martinsville,Virginia, plant, including watchmen-firemen; but excluding sales, pro-fessional, office and clerical employees, executives, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe ballots of Hughes Clark and Tom Davis, watchmen-firemen,were challenged on the ground that their inclusion in the appropriate1Hughes Clark, Tom Davis,and John Folden.2Matter ofTaylor Fibre Company,64 N. L. R. B. 247. MARTINSVILLE NOVELTY CORPORATION485unit was open to question.As we have determined in Section IV,above, to include watchmen-firemen, the challenges to the ballots ofHughes Clark and Tom Davis are hereby overruled. But we deem itunnecessary to direct the opening and counting of these ballots or topass upon the validity of the third challenged ballot, cast by GoldenWatkins,,' because it is clear that the Petitioner has received a majorityof all votes cast, including the three challenged ballots.Therefore,we shall now certify the Petitioner as the bargaining representativeof the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Section 203.54, of National Labor RelationsBoard Rules and Regulations-Series 4,IT IS HEREBY CERTIFIED that United Furniture Workers of America(CIO) has been designated and selected by a majority of all em-ployees of Martinsville Novelty Corporation at its Martinsville, Vir-ginia, plant, including watchmen-firemen, but excluding sales, profes-sional, office and clerical employees, executives, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, as their representative for the purposesof collective bargaining and that, pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.3Watkins'ballot was challenged on the ground that his name did not appear on thepay roll used to determine voting eligibility